Coulter, J.
There are no less than seventeen errors assigned in this cause, and yet the court, after a careful examination and full consideration, can perceive nothing contained in any one, or all of them. Eight points were submitted to the court, which they answered distinctly, fairly, and with substantial correctness. These answers contain their own justification, and if any elucidation was required, it is contained in the general charge, to which the court refer in their answer to one of the points. The law is generally given to the plaintiff, but the court decline to assume facts with which the plaintiff has mingled his questions, leaving the determination of them, and the inferences and con Jusions in point of fact lawfully flowing from them, to the determination of the jury. "We see nothing, then, on which it is necessary to make a remark, except in relation to the individuality and separate and distinct responsibilities of different firms.
*277The firm of Lyon, Shorb & Co., has a distinct separate existence from that of A. Shorb & Co., and each firm is as much individuated as an artificial person, as William M. Lyon and Anthony Shorb are in their natural capacities. It is of no consequence that the same individual is a member of both firm's; he can only bind either when acting within the range and scope of their proper business. There were other individuals mingled; some had interest in one, and some in the other. The different firms pursued and carried on different business at different places. And the acts of one could not be given in evidence against the other. All that a wide latitude of liberality on the part of the court, as to the acts and declarations of William M. Lyon and Anthony Shorb would justify, was allowed to go in evidence as against the firm of Lyon, Shorb & Co. But as the plaintiff had large dealings with the firm of A. Shorb & Co., and had, and I believe still has, suits in which these can be settled, some things were necessarily excluded by the court, as belonging exclusively to the transactions of the firm of A. Shorb & Co. The plaintiff had a full trial; we do not perceive any injustice was done him, or that the court committed any error.
Judgment affirmed.